DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 11, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al (U.S. Patent Pub. No. 2014/0089792) in view of Choudhury (U.S. Patent Pub. No. 2015/0022328; already of record in IDS).

Regarding claim 11, Ramsay discloses a computer-readable recording medium (16) for recording a program (30) executable by a computer (14), (figs. 1-2, [0024-0025 and 0029]), 

an arrangement area (54) including a plurality of virtual actuators (i.e. magnitude from 0-10,000) with respect to a tactile stimulation frame (56); 
a content area (52) including a reference content having time-series information (i.e. envelope adjusting mechanism 58 having an attack time and fade time); and 
a timeline area (t1-t3) in which the tactile stimulation frame (56) is arranged corresponding to the time-series information (i.e. attack time and fade time), (figs. 4-5, [0052-0061]). 

	However, Ramsay does not mention a physical arrangement of a plurality of actuators is mapped.
	In a similar field of endeavor, Choudhury teaches an arrangement area (i.e. area of touch screen 112) including a plurality of virtual actuators (i.e. virtual actuators for receiving touch pattern 102) to which a physical arrangement (tactile array 122) of a plurality of actuators (micro-vibratory devices 124) is mapped (i.e. gesture of touch pattern 102 in the first user device 110 is mapped to the reproduction touch pattern 134 of the second user device 120), (fig. 1, [0023-0024]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Ramsay, by specifically providing the physical arrangement of a plurality of actuators is mapped, as taught by Choudhury, for the purpose of reproducing a touch pattern by a user on a first user device on a 

	Regarding claim 12, Ramsay discloses wherein the timeline area (t1-t3) includes a plurality of tracks (i.e. tracks having points 1-4) corresponding to a plurality of tactile stimulation providing apparatuses (18), wherein the tactile stimulation frame (56) is subordinate to any one track among the plurality of tracks (track having points 1-4), (figs. 1 and 4, [0026 and 0054-0056]). 

	Regarding claim 13, Ramsay discloses wherein the timeline area (t1-t3) includes a plurality of tracks (tracks having points 1-4) corresponding to a plurality of directions (i.e. direction of between each point), wherein the tactile stimulation frame (56) is subordinate to any one track among the plurality of tracks (i.e. points 1-4), (fig. 4, [0054-0056]). 

	Regarding claim 14, Ramsay discloses wherein the user interface (50) further includes a direction indicator (i.e. envelope adjusting mechanism 58 having attack level and fade level directions), wherein any one direction among the plurality of directions is selected based on a state of the direction indicator, and a track (i.e. points 1-4) corresponding to the selected direction (i.e. points 1-4 having an attack level or fade level) is displayed in the timeline area (t1-t3), (fig. 4, [0054 and 0057-0058]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Choudhury has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691